DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on December 4, 2020, amendments to the claims have been acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al., (US 2019/0221824).
Regarding claim 1, Tsuji discloses a negative electrode 12 (see fig.3) for a non-aqueous electrolyte secondary battery 10 (see fig. 1), the negative electrode 12 has a band-shaped negative collector 35 [0023]; see also fig.3, which reads on the claimed belt-like current collector. Tsuji further discloses a negative electrode active substance layer 36 is place on both surfaces of the negative electrode collector 35 ([0027], L7-10). Tsuji further discloses the negative electrode 12 has a plain portion 37a/37b in which the negative electrode active substance layer 36 is not provided ([0035]/7-9). The negative electrode lead 20a is directly attached to the plain portion 37a by welding or the like [0038]/ L 1-2.  Examiner notes the plain portion 37a/37b reads on the claimed exposed portion.  
Tsuji further discloses the lead extending from one end of the current collector, the one end and another end constituting both ends of the current collector in a width direction (see fig.3 the negative lead 20a extends from one end of the current collector, and another end of the current collector constituting both ends of the current collector in the width direction). Tsuji further discloses the mixture layer on at least one surface of the current collector is formed in the 

    PNG
    media_image1.png
    393
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    633
    media_image2.png
    Greyscale

In an alternative embodiment, Tsuji discloses a positive electrode 11 (see fig.3) for a non-aqueous electrolyte secondary battery 10 (see fig. 1), the positive electrode 11 has a band-shaped positive electrode collector 30 [0022]; see also fig.3, which reads on the claimed belt-like current collector.  Tsuji further discloses a positive electrode active substance layer 31 placed on both surfaces of the positive electrode collector 30 ([0027]/L4-6). Tsuji further discloses the positive electrode 11 has a plain portion 32 where the positive electrode active substance layer 31 is not provided ([0032]/1-2). The positive electrode lead 19 is joined to the plain portion 32 by welding or the like ([0032]/ L 9-10). Examiner notes that the plain portion 32 reads on the claimed exposed portion. 
 Tsuji further discloses the lead extending from one end of the current collector, the one end and another end constituting both ends of the current collector in a width direction (see fig.3 the positive lead 19 extending from one end of the current collector, and another end of the current collector constituting both ends of the current collector in the width direction). Tsuji further discloses the mixture layer on at least one surface of the current collector is formed in the width direction (see fig.3 positive electrode active substance layer 31 on the surface of positive collector 30 is formed in the width direction). 
See also figure 3, the positive electrode active substance layer 31 appears to be in a region between the plain portion 32 (exposed portion) and the one end of the positive collector 30. It is well within the artisan’s skill to deposit the electrode mixture in different shapes, sizes and positions across the current collector and lead in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (CLAIM 1)  

    PNG
    media_image3.png
    530
    627
    media_image3.png
    Greyscale


Regarding claim 4, Tsuji discloses all of the limitations as set forth above in claim 1. Tsuji further discloses the mixture layer in an end portion on the one end side on at least one surface of the current collector is continuously formed over the entire length of the current collector (in the alternative embodiment, see fig. 3 positive active substance layer 31 is on an end portion on the one end side on one surface of the current collector 30 is continuously formed over the entire length of the current collector). (CLAIM 4)
Regarding claims 6 and 7, Tsuji discloses all of the limitations a set forth above in claim 1. Tsuji further discloses the nonaquoues secondary battery 10 includes an electrode body in which a positive electrode and a negative electrode are wound with a separator sandwiched (CLAIMS 6&7)

    PNG
    media_image4.png
    507
    510
    media_image4.png
    Greyscale

Tsuji et al.,
Regarding claim 2, Tsuji discloses all of the limitations as set forth above in claim 1. Tsuji does not disclose the mixture layer is formed between the current collector and the lead in an end portion on the one end side on a first surface of the current collector to which the lead is bonded. However, it is well within the artisan’s skill to deposit the electrode mixture in different shapes, sizes and positions across the current collector and lead in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the electrode material component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
It would have been obvious to one having ordinary skill in the art to add the mixture layer of Tsuji between the current collector and the lead in an end portion on the one end side on a first surface of the current collector to which the lead is bonded. Therefore modified Tsuji discloses the mixture layer is formed between the current collector and the lead is in an end portion on the one end side on a first surface of the current collector to which the lead is bonded. (CLAIM 2)
Regarding claim 3, Tsuji discloses all of the limitations as set forth above in claim 1. Tsuji does not disclose wherein the mixture layer is formed in an end portion on the one side on a second surface of the current collector to which the lead is not bonded, the mixture layer overlapping the lead in a thickness direction of the current collector. However, it is well within the artisan’s skill to deposit the electrode mixture in different shapes, sizes and positions across the current collector and lead in order to improve material loading and power discharge. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such 
It would have been obvious to one having ordinary skill in the art to add the mixture layer of Tsuji to an end portion on the one side on a second surface of the current collector to which the lead is not bonded, where the mixture layer overlapping the lead in a thickness direction of the current collector. Therefore modified Tsuji discloses disclose wherein the mixture layer is formed in an end portion on the one side on a second surface of the current collector to which the lead is not bonded, the mixture layer overlapping the lead in a thickness direction of the current collector. (CLAIM 3)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al., (US 2010/0221824) as applied to claim 1 above, and further in view of Kamo et al., (US 20160254537). 
Regarding claim 5, Tsuji discloses all of the limitations as set forth above in claim 1. Tsuji does not explicitly discloses a portion of the mixture layer formed in the width direction and adjacent to the exposed portion on the other end side has a length in the width direction in the range of 0.1% to 20% of the width of the current collector.
Kamo discloses the laminate film secondary battery 20 includes a wound electrode body 21. The wound electrode body are formed by winding a positive electrode, a negative electrode, and a separator disposed between the electrodes ([0170]/ L 1-5).  The positive electrode has a positive electrode active material layer disposed on one side or both sides of a positive electrode current collector as in the negative electrode 10 [0174]. Kamo further discloses the positive electrode active material layer is formed partially on both faces of the positive electrode current 
It would have been obvious to one having ordinary skill in the art to add/replace the partial positive active material layer coating of Kamo to the positive electrode current collector 30 of Tsuji in an effort to achieve a stable battery design. The skilled artisan would find it obvious to choose an appropriate amount of negative electrode active substance layer to provide a stable battery. Thus, the skilled artisan would have found it obvious to arrive at the claimed range of having a portion of the negative active substance layer 36 formed in the width direction and adjacent to the exposed portion on the other end side having a length in the width direction in the range of 0.1% to 20% of the width of the current collector. (CLAIM 5)
Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that Tsuji does not disclose where a mixture layer on at least one surface of the current collector is formed in the width direction and in a region between the exposed portion and the one end of the current collector.  Applicant’s assertion is not persuasive.  Tsuji discloses the negative electrode 12 has a band-shaped negative collector 35 [0023], a negative electrode active substance layer 36 is place on both surfaces of the negative electrode collector 35 ([0027]/L7-10). Tsuji further discloses the negative electrode 12 has a plain portion 37a/37b in which the negative electrode active substance layer 36 is not provided ([0035]/7-9), the plain portion 37a/37b reads on the claimed exposed portion.   See figure 3, the negative 
Further, applicant’s figure is almost identical to the figure 3 of Tsuji showing the same components at the same locations. In figure 3 of the present invention the positive electrode 11 has a current collector 30 that has positive electrode mixtures layers 35A and 35B, the current collector has exposed portions 33A and 33B where no mixture layer is present similar to, similar to the negative electrode 12 of Tsuji having a negative collector 35 where a negative electrode active substance layer 36 is formed and plain portions 37a/37b in which the negative electrode active substance layer 36 is not provided. Or the positive electrode 11 of Tsuji having a positive electrode collector 30 where a positive electrode active substance layer 31 is formed and plain portion 32 where the positive electrode active substance layer 31 is not provided. 

    PNG
    media_image2.png
    530
    633
    media_image2.png
    Greyscale

In an alternative embodiment, Tsuji discloses the positive electrode 11 has a band-shaped positive electrode collector 30 [0022]. Tsuji further discloses a positive electrode active substance layer 31 placed on both surfaces of the positive electrode collector 30 ([0027]/L4-6). Tsuji further discloses the positive electrode 11 has a plain portion 32 where the positive electrode active substance layer 31 is not provided ([0032]/1-2), the plain portion 32 reads on the claimed exposed portion.  See figure 3,  the positive electrode active substance layer 31 on the surface of positive collector 30 is formed in the width direction and  the positive electrode active substance layer 31 is in a region between the plain portion 32 (exposed portion) and the one end 
    PNG
    media_image3.png
    530
    627
    media_image3.png
    Greyscale

Assuming for the sake of argument, the positive mixture layer 31 is not between the exposed portion 32 and the one end of the current collector 30.  The negative mixture layer 36 is between the exposed portion 37a and the one end of the collector or the exposed portion 37b and the one end of the collector. 
Applicant’s further asserts that Tsuji does not provide any rational prompting a skilled artisan to derive the particular arrangement of the mixture layer as claimed for claims 2 and 3.  
Applicant’s assertion is not persuasive. Tsuji teaches different embodiments throughout the reference. It is well within the artisan’s skill to deposit the electrode mixture in different shapes, sizes and positions across the current collector and lead. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722   

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722